DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 1-2, 4, and 7-9 are necessitated by Applicant’s amendment filed on Aug. 10, 2022. In particular, independent claim 1 has been amended to contain limitations regarding types of polymers. Therefore, claim 1 and claims 2, 4, and 7-9 which ultimately depend on amended claim 1 are now different in scope from what they were at the time of the preceding Office action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 U.S.C. § 102

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Journal of Materials Chemistry 2009, 19(1), 111-123 (herein “Boyer”).
Boyer describes an addition polymer (see the polymerization of styrene in the right column of p. 112) that is made with a RAFT agent (see Scheme 1 on p. 114) leading to a terminal phosphonate group that is bonded to the polymer via a carboxylate group and a terminal aliphatic group that is bonded to the polymer via a trithiocarbonyl group (see also the left column of p. 113 and the third structure in Scheme 3 on p. 117). Because the cited polymer has the same terminal phosphonate group as the present polymers, there is a reasonable basis to conclude that it can be grafted to the surface of a metal oxide for the same reasons that the present polymers are capable of being grafted to the surface of a metal oxide.



Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2015/0073109 A1 (herein “Benicewicz”).
As to claims 1, 4, 7, and 9: Benicewicz describes nanocomposites that are made by grafting (see the two grafting methods in ¶¶ [0051]-[0056] and metal oxides in ¶¶ [0043] and [0060]) an addition polymer (see monomers such as styrenics and methacrylates in ¶ [0052]) made with RAFT agent. The RAFT agent includes a terminal phosphonate group (see the formula in ¶ [0033] and some example agents such as the sixth structure in ¶ [0038]) which is bonded to the polymer via a methylene carboxylate group and which covalently bonds to the surface of a nanoparticle via the phosphonate group (see ¶ [0049] and the illustration in Fig. 2). The RAFT agent further includes a terminal aliphatic group which is bonded to the polymer via a trithiocarbonyl group.
Benicewicz does not specifically disclose an embodiment of a styrenic or methacrylate polymer made with the cited RAFT agent.
In light of the disclosure in Benicewicz of examples of RAFT agents and examples of types of monomers to make the polymers described therein, one of ordinary skill in the art would have been motivated by ordinary creativity to make Benicewicz’s polymers using any of the RAFT agents and types of monomers described therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Benicewicz’s polymers using monomers such as styrenics and methacrylates and using RAFT agents such as the cited sixth structure in ¶ [0038] of Benicewicz.
As to claim 2: The cited types of monomers (styrenics and methacrylates) are well known to form linear chains of carbon atoms upon polymerization with RAFT agents.
As to claim 8: As set forth above, Benicewicz describes a polymer according to base claim 1. Benicewicz further discloses that by controlling the concentration of initiator and thiocarbonylthio compound and/or the ratio of monomer to thiocarbonylthio compound (RAFT agent), the molecular weight of the polymeric chains can be controlled with low polydispersities (see ¶ [0028]). Benicewicz does not disclose a grafted nanoparticle of a metal oxide for which the polymer has a linear chain of 10 to 50 carbon atoms, as is presently recited. (For the styrenic and methacrylate monomers taught by Benicewicz in ¶ [0052], the presently recited chain of 10 to 50 carbon atoms corresponds to 5 to 25 monomeric units.)
In light of the disclosure in Benicewicz that the concentration of initiator and thiocarbonylthio compound and/or the ratio of monomer to thiocarbonylthio compound may be controlled to control the molecular weight of the polymeric chain, one of ordinary skill in the art would have merely exercised ordinary creativity by using appropriate amounts and ratios of these reagents to achieve any desired molecular weight, including a polymer chain comprising 5 to 25 monomeric units (or 10 to 50 carbon atoms). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Benicewicz’s polymers using any appropriate amounts and ratios of initiator, thiocarbonylthio compound, and monomer to achieve a polymer chain of 10 to 50 carbon atoms.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 and 19 of U.S. Patent No. 10,696,773 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1: US ‘773 claims a graft polymer that is suitable for grafting onto a metal oxide surface, the polymer having a terminal phosphonate group that is bonded to a first end and a terminal aliphatic group that is bonded to the second end via a thiocarbonylthio group (see the end of claim 11 of US ‘773). US ‘773 further claims polymers that are polystyrene, polyisoprene, polyacrylonitrile, polymethacrylate, ABS, SAN, or a combination thereof (see claim 14 of US ‘773).
Claim 14 of US ‘773 thus reads on present claim 1 in an anticipatory manner.

As to claims 2, 4-6, and 8: As set forth above, US ‘773 claims a polymer according to base claim 1. 
US ‘773 further claims polymers comprising a linear chain of carbon atoms of 10-50 carbon atoms (see claim 13 of US ‘773), corresponding to the limitations of present claims 2 and 8, US ‘773 further claims polymers having a phosphorus atom of a phosphonate group bonded to the first end via a carboxylate group, wherein the carboxylate group is bonded to the first end via a -C(CH3)(CH3)- group (see claim 19 of US ‘773), corresponding to the limitations of present claims 4-5. US ‘773 claims a graft polymer having a terminal n-butyl to n-dodecyl group (see claim 12 of US ‘773), corresponding to the limitation of present claim 6.
US ‘773 does not specifically claim a polymer comprising the presently recited combination types of polymers, carboxylate group, or isopropylidene group.
In light of the recitation in the claims of US ‘773 of embodiments of polymers having the aforementioned linear chain of carbon atoms, carboxylate or isopropylidene linking groups, and terminal n-butyl to n-dodecyl groups, one of ordinary skill in the art would have been motivated to make any of the polymers within the scope of the claims of US ‘773, including polymers having the aforementioned linear chain of carbon atoms, carboxylate or isopropylidene linking groups, and terminal n-butyl to n-dodecyl groups. It would have been obvious to one of ordinary skill in the art to have made the polymers claimed by US ‘773 to have a linear chain of 10-50 carbon atoms, carboxylate or isopropylidene linking groups, and terminal n-butyl to n-dodecyl groups.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 and 19 of U.S. Patent No. 10,696,773 B2 in view of US Patent Application Publication No. 2015/0073109 A1 (herein “Benicewicz”).
As set forth above, US ‘773 claims a polymer according to base claim 1 (see claim 14 of US ‘773), and US ‘773 further claims polymers having a phosphorus atom of a phosphonate group bonded to the first end via a carboxylate group (see claim 19 of US ‘773).
US ‘773 does not specifically claim a phosphonate group bonded to the first end via a methylene carboxylate group.
Benicewicz describes RAFT agents comprising a terminal phosphonate group that is bonded to a thiocarbonylthio moiety via an alkylene carboxylate moiety (see the second chemical formula in ¶ [0008]). The alkylene moiety comprises 1 to 10 carbon atoms (see subscript n). Benicewicz further describes several embodiments of RAFT agents in which the alkylene carboxylate moiety is a methylene carboxylate (see the formulas in ¶ [0038]).
One of ordinary skill in the art would have been motivated to make any of the RAFT agents that satisfying the structural features claimed by US ‘773. In light of the disclosure in Benicewicz of RAFT agents that are structurally analogous to those described in US ‘773, and further in light of the disclosure in Benicewicz of a homologous series of alkylene carboxylate moieties, one of ordinary skill in the art would have been apprised of the means of making RAFT agents satisfying the structural features claimed by US ‘773 and having alkylene carboxylate moieties with an alkylene group containing 1 to 10 carbon atoms. It would have been obvious to one of ordinary skill in the art to have made RAFT agents satisfying the structural features claimed by US ‘773 and having 1-carbon alkylene carboxylate (methylene carboxylate) moiety that bonds the terminal phosphonate group to the thiocarbonylthio moiety.

Response to Arguments

Applicant’s arguments filed Aug. 10, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

The objection that was set forth in the preceding Office action has been withdrawn in light of the amendment of claim 4 to correct the spelling of phosphorus.

The rejection over Basuki that was set forth in the preceding Office action has been withdrawn in light of the amendment of claim 1 to recite certain types of polymers (other than an acrylate).
In light of the amendment of claim 1, new prior art rejections over Boyer and Benicewicz have been set forth above in paragraphs 5-14.

Regarding the double patenting rejection over US Patent No. 10,696,773 B2: Applicant argues that US ‘773 claims a polymer that is grafted onto a metal oxide surface whereas the present claims are drawn to the ungrafted polymer (which is capable of grafting onto a metal oxide surface).
Applicant’s statements regarding the scope of the claims of US ‘773 and the scope of the present claims are correct. However, the argued difference is not persuasive of patentable distinctness of the presently claimed polymers and the polymers described in the claims of US ‘773. The non-statutory double patenting rejection may be based on anticipation or obviousness. MPEP 804. Anticipation is based upon the description of the claim’s limitations in the reference. In the present case, the claims of US ‘773 describe a polymer having each of the features of the presently claimed polymer. As set forth above with respect to the presently amended claims, claim 14 of US ‘773 describes each of the features of the polymer presently claimed in claim 1, and therefore claim 14 of US ‘773 reads on present claim 1 in an anticipatory manner. Similarly, because the further limitations of the remaining claims 2, 4-6, and 8 are set forth in the cited claims of US ‘773, the polymers claimed in these claims are obvious variations of the polymers described in the cited claims of US ‘773.
The double patenting rejection has been recast above in paragraphs 18-29 to reflect the current scope of the claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764